Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Syncere Rivera appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rivera v. Byars, No. 8:12-cv-02318-JMC, 2013 WL 504583 (D.S.C. Feb. 12, 2013). We deny Rivera’s motions to appoint counsel and for a tran*228script at government expense, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.